Case 19-31054-sgj13 Doc 15 Filed 04/10/19 Entered 04/10/19 17:06:08 Page 1of2

Fill in this information to identify your ian Check one box only as directed in this form and in

. Form 122A-1Supp;
Debtor 4 Kenneth L Collins

 

 

 

 

 

First Name Middle Name wf 1 Th .
. There is i
ee e ho presumption of abuse.
(Spouse, if filing) First Name Middle Name C) 2 The calculation to determine ifa presumption of
abuse applies will be made under Chapter 7
United States Bankruptcy Court forthe: Northern District of Texas Means Test Cajiculation (Official Form 122A-9).
Case number 19-31054 C) 3. The Means Test does not apply now because of
{if known) ee es qualified military service but it could apply later.
He

 

 

(J Check if this is an amended filing

APR i 0 2019
Official Form 122A— veep
CLERK, US. BAR SPUN CT COURT
Chapter 7 Statement of Your Cti#@nt Monthly Income 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any

additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of

Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

Calculate Your Current Monthly Income

 

1. What is your marital and filing status? Check one only.

() Not married. Fill out Column A, lines 2-11.
CJ Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

UW Married and your spouse is NOT filing with you. You and your spouse are:
CJ Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

“ Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example. if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once, For example, if both spouses own the same rental property, put the
income from that property in ane colurin only. If you have nothing to report for any line, write $0 in the space. ,

te note ere eR im

Calumn A Column B
Debter 4 Debtor 2 or
non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions
(before all payroll deductions). 5 $
3. Alimony and maintenance payments. Do not include payments from a spouse if $ $

Column B is filled in.

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3. se $

5. Net income from operating a business, profession, Debtor 4 Debtor 2

 

 

 

 

 

or farm

Gross receipts (before all deductions) $ $

Ordinary and necessary operating expenses -$ -$

Net monthly income from a business, profession, orfarm $ pops, $ $

6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) 3. §

Ordinary and necessary operating expenses =$ -$

Net monthly income from rental or other real property $ $ roPyy, $ $

 

7. Interest, dividends, and royalties $ $

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1

 
Case 19-31054-sgj13 Doc 15 Filed 04/10/19 Entered 04/10/19 17:06:08 Page 2 of 2

Debtor 1 Kenneth L Collins

 

 
 

 

 

Firet Name Middle Name Last Name
Column A
Debtor 1
8. Unemployment compensation $
Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: oo... eee
FOT YOU oe ssesssssseeeseeecneescsssssssssesenssessseensonsseceveesnennessssseenvsessenes $
FOP YOUP SPOUSE......ssssssssserossssseerssenesseessesssesnesssesseeseeresenetees $
9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 4,419.00
10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.
$e
J
Total amounts from separate pages, if any. +$
11. Calculate your total current monthly income. Add lines 2 through 10 for each |
column. Then add the total for Column A to the total for Column B. | $ 4, 41 9. 00} *

 

 

EEE =e Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

 

12a. Copy your total current monthly income from lin€ 11. ........scssessssecsnees
Multiply by 12 (the number of months in a year).

12b. The result is your annual income for this part of the form.

13. Calculate the median family income that applies to you: Follow these steps:

 

Fill in the state in which you live. TS

 

Fill in the number of people in your household. 4

 

_ |
—
—|

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

14, How do the lines compare?

Go to Part 3.

Go to Part 3 and fill out Form 122A—2,

es Below

esssuseesesenss Copy line 11 here> $

Fill in the median family income for your state and size Of NOUSECHOIA. 0... sesscssessccessensseeseeeseensennssenseesecestsaseseeseencsansenaseesssessane 13.

Case number (if known)_19-31054

‘Column E
Bebtor 2 or
nhon-filing spouse

§

 

 

 

 

 

$
$
$.
+$
a5 ta +
i=l 4,419.00
emeeememecemeencen" “Total current

monthly income

2 AAO ae CON, I

 

= ARON ie HARRELL I

4,419. 00

 

|
3

12b, SEARED |

 

 

3 81,958.00

 

 

14a, HB Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.

14b. EL) Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2,

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

 

 

If you checked line 14a, do NOT fill out or file Form 122A-2,
If you checked line 14b, fi ll out Form 122A-2 and fi le it with this form.

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income

Signature of Debtor 1 Signature of Debtor 2
Date 04/09/2019 Date
MM/ DD /YYYY MM/ DD /YYYY

page 2

[SS
